DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (2014/0218327) (herein “Shi”) in view of Tillin et al (2010/0014313) (herein “Tillen”).	In regards to claim 1, Shi teaches a fingerprint sensing unit (See; Abstract for a transparent fingerprint imaging apparatus) comprising: a substrate (See; Fig. 5 for substrate 1950); a scan line disposed on the substrate and extending along a first direction (See; Fig. 2 Scan line 1100): a common power line disposed on the substrate and extending along a second direction crossing the first direction (See; Fig. 2 Column line 1200 crossing Scan line 1100); a thin film transistor connected to the scan line and the common power line (See; Fig. 2 Transparent TFT 1400 + Amplification Transparent TFT 1500); a sensing electrode connected to the thin film transistor (See; Fig. 2 and p[0021]-p[0022] for fingerprint capacitance sensing cells connected to TFT 1400 through TFT 1500); a first lens disposed on the sensing electrode and protruding in a direction away from the sensing electrode (See; Fig. 5 for Micro lens array 1910 disposed on the image sensors 1930 and protruding away from the image sensors); and a first light blocking layer disposed on the sensing electrode and surrounding the first lens (See; Fig. 5 for Light blocking layers 1940 disposed on the image sensor layer and surrounding each lens). Shi fails to explicitly See; Fig. 21 for black matrix material 30 directly contacting a portion of a convex surface of the microlense 32, protruding away from pixel apertures 40. Further see p[0115] where photodiodes for sensing function which may be positioned in the clear pixel aperture 40). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shi’s light blocking layers to directly contact the lens such as taught by TIllen so as to further reduce ambient light reflections.	In regards to claim 2, Shi fails to explicitly teach wherein the first lens has a refractive index in a range from about 1.60 to about 1.80. However since the disclosure offers no criticality and no unexpected results from having these diffractive index then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the refractive index above for the lens as a mere design choice based on the specific device that it will be used for.	In regards to claim 3, Shi teaches wherein the first lens comprises a plurality of lenses overlapping the sensing electrode (See; Fig. 5 for a plurality of Micro lens arrays 1920 overlapping the image sensor layer).	In regards to claim 4, Shi fails to explicitly teach wherein the first light blocking layer overlaps at least part of the scan line, the common power line, the thin film transistor, and the sensing electrode. However according to Figs. 1, 2 and 5 of Shi, it would be reasonable to construe that the light blocking layer would overlap at least a portion of one of the scan line or the common line as the light blocking See; Fig. 5 where the lens 1920 is disposed directly on top of the image sensors 1930).
Claims 5-13, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKHAVAN FOMANI et al (2017/0006245) (herein “AKHAVEN FOMANI”) in view of Shi et al (2014/0218327) (herein “Shi”) in view of CHOI et al (2014/0361264) (herein “CHOI”) and further in view of Tillin et al (2010/0014313) (herein “Tillen”).	In regards to claim 5, AKHAVAN FOMANI teaches a display device comprising: a display unit; and a fingerprint sensing unit disposed on the display unit (See; p[0061] and p[0074] where fingerprint sensing region 120 overlay an OLED display), wherein the fingerprint sensing unit comprises: a substrate having a first surface and a second surface opposite the first surface (See; Fig. 3 where the active matrix components would inherently be placed on a substrate with a first and second surface); a scan line disposed on the first surface of the substrate, the scan line extending along a first direction (See; Fig. 3 Row select 306); a common power line disposed on the first surface of the substrate, the common power line extending along a second direction crossing the first direction (See; Fig. 3 for Output 308 crossing Row select 306); a thin film transistor connected to the scan line and the common power line (See; Fig. 3 for TFT 304): a sensing electrode connected to the thin film transistor (See; Fig. 3 for sense plate 302) and the display unit comprises: a base substrate: an organic light emitting element disposed See; p[0061]  for an OLED display which would inherently be disposed on a base substrate). 	AKHAVAN FOMANI fails to explicitly teach a first lens disposed on the sensing electrode and protruding in a direction away from the sensing electrode: and a first light blocking layer disposed on the sensing electrode and surrounding the first lens and a thin film encapsulation layer disposed on the organic light emitting element; a second lens disposed on the thin film encapsulation layer and protruding in a direction away from the thin film encapsulation layer; and a second light blocking layer disposed on the thin film encapsulation layer and surrounding the second lens.	However, Shi teaches a fingerprint sensing unit (See; Abstract for a transparent fingerprint imaging apparatus) comprising: a substrate having a first surface and a second surface opposite the first surface (See; Fig. 5 for substrate 1950); a scan line disposed on the first surface of the substrate and extending along a first direction (See; Fig. 2 Scan line 1100): a common power line disposed on the first surface of the substrate and extending along a second direction crossing the first direction (See; Fig. 2 Column line 1200 crossing Scan line 1100); a thin film transistor connected to the scan line and the common power line (See; Fig. 2 Transparent TFT 1400 + Amplification Transparent TFT 1500); a sensing electrode connected to the thin film transistor (See; Fig. 2 and p[0021]-p[0022] for fingerprint capacitance sensing cells connected to TFT 1400 through TFT 1500); a first lens disposed on the sensing electrode and protruding in a direction away from the sensing electrode (See; Fig. 5 for Micro lens array 1910 disposed on the image sensors 1930 and protruding away from the image sensors); and a first light blocking layer disposed on the sensing electrode and surrounding the first lens (See; Fig. 5 for Light blocking layers 1940 disposed on the image sensor layer and surrounding each lens). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fingerprint sensing unit of AKHAVAN FOMANI with the fingerprint sensing unit of Shi including a lens and light blocking layers so as to reduce visibility of the various control lines, See; Fig. 9 for substrate 110): an organic light emitting element disposed on the base substrate (See; Fig. 9 for OLEDs 71, 72 and 73): a thin film encapsulation layer disposed on the organic light emitting element (See; Fig. 9 and p[123] for encapsulation layer 120); a second lens disposed on the thin film encapsulation layer and protruding in a direction away from the thin film encapsulation layer (See; Fig. 9 and p[0125] for graded functional layer 330 comprising a convex lens 331b protruding away from the encapsulation layer); and a second light blocking layer disposed on the thin film encapsulation layer and surrounding the second lens (See; Fig. 9 and p[0123] for black matrix 140 disposed on the encapsulation layer and surrounding the convex lens).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the OLED display of AKHAVAN FOMANI with the OLED display of CHOI so as to more precisely direct light emitted from the OLED layer to the user improving the optical efficiency of the display (See; p[0026]). Further, AKHAVAN FOMANI, Shi and CHOI fails to explicitly teach wherein the first light blocking layer directly contacts a portion of a convex surface, of the first lens, protruding in a direction away from the upper surface of the substrate. 	However, Tillen teaches wherein the first light blocking layer directly contacts a portion of a convex surface, of the first lens, protruding in a direction away from the upper surface of the substrate (See; Fig. 21 for black matrix material 30 directly contacting a portion of a convex surface of the microlense 32, protruding away from pixel apertures 40. Further see p[0115] where photodiodes for sensing function which may be positioned in the clear pixel aperture 40). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shi’s light blocking layers to directly contact the lens such as taught by TIllen so as to further reduce ambient light reflections.	In regards to claim 6, CHOI teaches wherein the first lens overlaps the second lens (See; Fig. 9 where two lens are overlapping one another over the OLED layer). It would be obvious to one of ordinary skill in the art at the time of the invention that when Shi’s fingerprint sensor overlaps the OLED of CHOI that the lens would line up (overlap) in order for light from the OLED layer to penetrate through to the fingerprint sensing layer through their respective openings in the light blocking layers. 	In regards to claim 7, the combination of SHI and CHOI teach wherein the first lens has a shape substantially the same as a shape of the second lens (Where both Shi (Fig. 5) and Choi (Fig. 9) teach convex lens).	In regards to claim 8, Shi and CHOI fail to explicitly teach wherein the first lens has a refractive index in a range from about 1.60 to about 1.80. However since the disclosure offers no criticality and no unexpected results from having these diffractive index then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the refractive index above for the lens as a mere design choice based on the specific device that it will be used for.	In regards to claim 9, Shi teaches wherein the first lens comprises a plurality of first lenses overlapping the sensing electrode (See; Fig. 5 for a plurality of Micro lens arrays 1920 overlapping the image sensor layer). CHOI teaches wherein the second lens comprise a plurality second lenses (See; Fig. 9 for a plurality of convex lens 331b, 332b, 333b). The combination of Shi and CHOI would teach respectively, wherein the plurality of first lenses and the plurality of second lenses overlap the sensing electrode (when Shi’s fingerprint sensor overlaps the OLED of CHOI that the lens would line up (overlap) in order for light from the OLED layer to penetrate through to the fingerprint sensing layer through their respective openings in the light blocking layers).	In regards to claim 10, Shi fails to explicitly teach wherein the first light blocking layer overlaps at least part of the scan line, the common power line, the thin film transistor, and the sensing electrode. However according to Figs. 1, 2 and 5 of Shi, it would be reasonable to construe that the light blocking layer would overlap at least a portion of one of the scan line or the common line as the light blocking layers are only exposing the sensing electrodes and thus the lines surrounding the sensing electrodes (scan and common lines) would be covered by the light blocking layer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to cover the scan and common lines by a light blocking layer so as to reduce visibility of the metal lines to the user, resulting in better display quality. Further, Choi teaches wherein the second light blocking layer overlaps at least part of the scan line, the common power line, the thin film transistor, and the sensing electrode (See; p[0072] where the black matrix 140 overlaps the peripheral region II which would contain the lines powering the OLED).	In regards to claim 11, CHOI teaches wherein the organic light emitting element comprises: a first electrode: an organic light emitting layer disposed on the first electrode; and a second electrode disposed on the organic light emitting layer (See; Fig. 9 and p[0046] for first electrode 710a, organic light emitting layer 720a and a second electrode 730a).See; Fig. 9 where two lens are overlapping one another over the OLED’s first electrode). It would be obvious to one of ordinary skill in the art at the time of the invention that when Shi’s fingerprint sensor overlaps the OLED of CHOI that the lens would line up (overlap) in order for light from the OLED layer to penetrate through to the fingerprint sensing layer through their respective openings in the light blocking layers.	In regards to claim 13, Choi teaches wherein the display unit further comprises a pixel defining layer disposed on the base substrate and including an opening that exposes at least a portion of the first electrode (See; Fig. 9 and p[0048] for pixel defining layer 190).	In regards to claim 17, Shi teaches a filler disposed between the display-unit and the fingerprint sensing unit (See; Fig. 5 for a “filler” disposed between the display and the fingerprint sensing unit).	In regards to claim 18, Shi fails to explicitly teach wherein the filler has a refractive index in a range from about 1.40 to about 1.60. However since the disclosure offers no criticality and no unexpected results from having these diffractive index then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the refractive index above for the layer as a mere design choice based on the specific device that it will be used for.	In regards to claim 19, AKHAVAN FOMANI teaches a window disposed on the fingerprint sensing unit (See; p[0078] for a cover layer employed over the fingerprint sensor). AKHAVAN FOMANI fails to explicitly teach an adhesive layer disposed between the fingerprint sensing unit and the window. However it would have been obvious to one of ordinary skill in the art at the time of the invention that See; Fig. 5 where the lens 1920is disposed directly on top of the image sensors 1930).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKHAVAN FOMANI et al (2017/0006245) (herein “AKHAVEN FOMANI”) in view of Shi et al (2014/0218327) (herein “Shi”) in view of CHOI et al (2014/0361264) (herein “CHOI”) and in view of Tillin et al (2010/0014313) (herein “Tillen”) and further in view of SHIM et al (2016/0087018) (herein “SHIM”).
	In regards to claim 14, CHOI fails to explicitly teach wherein each of the first lens and the second lens has an area larger than an area of the opening of the pixel defining layer. However, Shim teaches wherein each of the first lens and the second lens has an area larger than an area of the opening of the pixel defining layer (See; Fig. 8 for two lens 305 and 302 having an area larger than an area of the opening of the pixel defining layer 120). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi’s lenses to be larger than the opening of the pixel defining layer so as to ensure sufficient light can reach the pixel defining layer, increasing sensing . 
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627